OFFICE OF THE COMPTROLLER OF THE CURRENCY Washington, D.C.20219 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 13, 2007 1ST CENTURY BANK, NATIONAL ASSOCIATION (Exact name of registrant as specified in its charter) United States 20-0356618 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) OCC Charter Number: 24442 1875 Century Park East, Suite 1400 Los Angeles, California 90067 (Address of principal executive offices and zip code) Bank’s telephone number, including area code: 310-270-9500 Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (b)Lloyd Moromisato, Vice President and principal accounting officer of 1st Century Bank, N.A. (the “Bank”) resigned from the Bank effective as of August 10, 2007.Dan T. Kawamoto, Chief Financial Officer, will take over responsibilities of principal accounting officer until a replacement is found. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, as amended and as adopted by the Office of the Comptroller of the Currency, the Bank has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1st Century Bank, National Association Dated: August 13, 2007 By: /s/ Jason P. DiNapoli Jason P. DiNapoli President and Chief Operating Officer
